Citation Nr: 0004212	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1943 to November 
1944.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied a compensable rating for right 
knee sprain.  In July 1996, the Board remanded this matter to 
the RO for further development, including conduct of a 
Department of Veteran's Affairs (VA) orthopedic examination.  
In a March 1999 rating decision, the veteran was awarded a 40 
percent rating for degenerative joint disease of the right 
knee, effective from April 24, 1990.  The issue of 
entitlement to a rating in excess of 40 percent remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


REMAND

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected right knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

In the Board's July 1996 remand of this matter, the RO was 
instructed to obtain records of the veteran's recent 
treatment for his knee disorder and associate such records 
with the claims folder.  The RO was also instructed to 
determine whether the veteran is receiving disability 
benefits administered by the Social Security Administration, 
and, if so, to secure medical records pertinent to the 
decision granting such benefits.  Pursuant to such 
instructions, in August 1996, the RO sent a letter to the 
veteran at an address in Florida.  No response was received.  
In October 1996, the RO was advised that the veteran had 
moved to California.  It does not appear that the RO has 
resent its August 1996 letter to the veteran at his correct 
address in California.  

Another remand is necessary to insure compliance with the 
Board's remand order. The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

During a VA orthopedic examination in February 1999, the 
veteran's right knee had medial ligament laxity and a 
positive anterior drawer sign in addition to limitation of 
motion due to arthritis.  Such findings suggest that he may 
be entitled to a separate rating for instability or 
subluxation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999), particularly because he was initially granted 
service connection for internal derangement of the right 
knee. See VAOPGCPREC 23-97 (7/1/97) and Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
right knee disability.  The RO should 
take all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should obtain clarification 
whether the veteran is currently 
receiving SSA disability or retirement 
benefits.  If he is receiving disability 
benefits, the RO should obtain a copy of 
the SSA decision granting the veteran 
disability benefits, as well as copies of 
medical records pertinent to that 
decision.

3.  If the examiner who conducted the 
examination in February 1999 is 
available, he should be requested to 
review the claims folder and render an 
opinion whether it is as likely as not 
that the right knee instability noted 
during such examination is related to the 
right knee injury the veteran sustained 
during his active service.  If the 
examiner is not available, an additional 
examination should be conducted to 
determine whether the veteran's right 
knee instability is a manifestation of 
his service-connected right knee 
disability.  The claims folder should be 
made available to the examiner.  

4.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the claim for an increased rating for the 
veteran's service-connected right knee 
disability. If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the veteran and his 
representative, who should be afforded a 
reasonable time to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




